     Case 3:20-cv-01998-JLS-MSB Document 3 Filed 12/29/20 PageID.101 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEITH WAYNE SEKERKE,                               Case No.: 3:20-cv-1998-JLS-MSB
12                                    Petitioner,
                                                        ORDER GRANTING APPLICATION
13   v.                                                 TO PROCEED IN FORMA PAUPERIS
14   WILLIAM GORE, Sheriff,
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has submitted a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma
19   pauperis. Petitioner has $0.08 on account at the California correctional institution in which
20   he is presently confined. Petitioner cannot afford the $5.00 filing fee. Thus, the Court
21   GRANTS Petitioner’s application to proceed in forma pauperis and allows Petitioner to
22   prosecute the above-referenced action without being required to prepay fees or costs and
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                                3:20-cv-1998-JLS-MSB
     Case 3:20-cv-01998-JLS-MSB Document 3 Filed 12/29/20 PageID.102 Page 2 of 2



 1   without being required to post security. The Clerk of the Court shall file the Petition for
 2   Writ of Habeas Corpus without prepayment of the filing fee.
 3         IT IS SO ORDERED.
 4   Dated: December 29, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              3:20-cv-1998-JLS-MSB
